     0:20-cv-00099-RMG          Date Filed 11/23/20       Entry Number 31        Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Eric Vancleave,                        )                     Civil Action No. 0:20-99-RMG
                                       )
                       Petitioner,     )
                                       )
       v.                              )                        ORDER AND OPINION
                                       )
Bryan Stirling, Commissioner, South    )
Carolina Department of Corrections;    )
Michael Stephan, Warden of Broad River )
Correctional Institution,              )
                                       )
                       Respondents.    )
___________________________________ )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 23) recommending the Court grant Respondents’ motion for summary judgment (Dkt.

No. 16) on Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and grants

Respondents’ motion for summary judgment.

I.     Background

       Petitioner Eric Vancleave is an incarcerated person seeking habeas corpus relief pursuant

to 28 U.S.C. § 2254. As the Magistrate Judge comprehensively details, on September 30, 2010,

Petitioner was indicted on two counts of criminal sexual conduct with a minor, second degree

and two counts of lewd act upon a minor. (Dkt. No. 15-1 at 19-26). The case was originally set

for trial on February 25, 2013, but on that day four new indictments were true billed and issued

by the Barnwell County Grand Jury. (Id. at 7-14). The indictments included: criminal sexual

conduct with a minor, lewd act upon a child, assault and battery of a high and aggravated nature,

and criminal sexual conduct, third degree. Petitioner moved to dismiss the new indictments as a

violation of his right to a speedy trial and due process, but the trial court continued the case until


                                                 -1-
     0:20-cv-00099-RMG          Date Filed 11/23/20      Entry Number 31        Page 2 of 15




April 1, 2013. (Id. at 59-70). Petitioner was found guilty on all charges and sentenced twenty

years imprisonment, with all sentences to run concurrently. (Id. at 392-393).

       Petitioner appealed his conviction to the South Carolina Court of Appeals. (Dkt. No. 15-

1 at 425). Along with other issues, Petitioner argued the trial court violated his right to a speedy

trial under the Sixth and Fourteenth Amendments of the United States Constitution for failing to

dismiss the four new 2013 indictments. (Id. at 431). The Court of Appeals affirmed the

conviction by an unpublished per curiam opinion on December 10, 2014. (Dkt. No. 15-2 at 17).

The South Carolina Supreme Court, denied Petitioner’s appeal on June 17, 2015. (Dkt. Nos. 15-

1; 15-4). Petitioner then filed an application for post-conviction relief (“PCR”), which the PCR

court dismissed, finding among other things that trial counsel was not ineffective for failing to

present alibi evidence. (Dkt. No. 15-3 at 117, 129-31). Petitioner appealed the denial of his PCR

application by filing a petition for writ of certiorari in the South Carolina Supreme Court and

argued among other things that the PCR court erred in rejecting his claim that trial counsel was

ineffective for failing to present the alibi evidence. (Dkt. No. 15-7). The case was transferred to

the South Carolina Court of Appeals and the petition was denied. (Dkt. No. 15-10).

       On January 9, 2020, Petitioner filed the instant petition for writ of habeas corpus raising

two grounds for relief. (Dkt. No. 1). First, Petitioner argues the South Carolina Court of

Appeals erred in affirming the trial court’s denial of Petitioner’s motion to dismiss the February

2013 indictments as a violation of Petitioner’s right to speedy trial. (Id. at 4). Second, Petitioner

argues the PCR court erred in failing to find that trial counsel was ineffective for failing to

present evidence of Petitioner’s alibi. (Id. at 13). Respondents filed a motion for summary

judgment seeking to dismiss the petition. (Dkt. No. 16). Petitioner filed a response in opposition

and Respondents filed a reply. (Dkt. Nos. 20; 21). The Magistrate Judge issued an R & R




                                                -2-
      0:20-cv-00099-RMG         Date Filed 11/23/20      Entry Number 31        Page 3 of 15




recommending the Court grant summary judgment and dismiss the petition. (Dkt. No. 23).

Petitioner filed objections to the R & R and Respondents replied to Petitioner’s objections. (Dkt.

Nos. 27; 28). The matter is ripe for the Court’s adjudication.

II.    Legal Standard

               a) Review of R & R

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Where there are specific objections to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. In the absence of objections, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”). Petitioner filed objections to the R & R so the Court reviews it de novo.

               b) Motion for Summary Judgment

       Summary judgment is appropriate if a party “shows that there is no genuine dispute as to

any material fact” and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted “only when it is clear that there is

no dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). “In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d


                                                -3-
     0:20-cv-00099-RMG         Date Filed 11/23/20      Entry Number 31        Page 4 of 15




1005, 1008 (4th Cir. 1996). The movant has the initial burden of demonstrating that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, to survive summary judgment the respondent

must demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324.

Under this standard, “[c]onclusory or speculative allegations do not suffice, nor does a ‘mere

scintilla of evidence’” in support of the non-moving party’s case. Thompson v. Potomac Elec.

Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d

285, 287 (4th Cir. 1999)).

               c) Federal Habeas Relief Pursuant to 28 U.S.C. § 2254

       A state prisoner who challenges matters “adjudicated on the merits in State court” can

obtain federal habeas relief only if he shows that the state court’s decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court” or “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). When reviewing a state

court’s application of federal law, “a federal habeas court may not issue the writ simply because

that court concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must also be

unreasonable.” Williams v. Taylor, 529 U.S. 362, 410 (2000). The state court’s application is

unreasonable if it is “objectively unreasonable, not merely wrong.” White v. Woodall, 572 U.S.

415, 419 (2014). Meaning, the state court’s ruling must be “so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

       The state court’s determination is presumed correct and the petitioner bears the burden of

rebutting this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). The state


                                                -4-
     0:20-cv-00099-RMG           Date Filed 11/23/20       Entry Number 31         Page 5 of 15




court’s decision “must be granted a deference and latitude that are not in operation” when the

case is considered on direct review. Harrington, 562 U.S. at 101. This is because habeas corpus

in federal court exists only to “guard against extreme malfunctions in the state criminal justice

systems.” Id. at 102 (citation and internal quotation marks omitted). Accordingly, pursuant to 28

U.S.C. § 2254(d), a federal habeas court must (1) determine what arguments or theories

supported or could have supported the state court’s decision; and then (2) ask whether it is

possible that fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding of a prior decision of the United States Supreme Court. Harrington, 562 U.S. at

102. “If this standard is difficult to meet, that is because it was meant to be.” Id.

          Before the petitioner may pursue federal habeas relief to this standard, he must first

exhaust his state court remedies. 28 U.S.C. § 2254(b)(1)(A). The petitioner “must present his

claims to the state’s highest court,” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)

(abrogated on other grounds by United States v. Barnette, 644 F.3d 192 (4th Cir. 2011)), which

requires the petitioner to have “fairly present[ed] to the state court both the operative facts and

the controlling legal principles associated with each claim.” Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004) (internal quotation marks omitted). A federal habeas court should not review

the merits of claims that would be found to be procedurally defaulted or barred under

independent and adequate state procedural rules. Lawrence v. Banker, 517 F.3d 700, 714 (4th

Cir. 2008). Rather, for a procedurally defaulted claim to be properly considered by the federal

habeas court, the petitioner must “demonstrate cause for the default and actual prejudice as a

result of the alleged violation of federal law, or demonstrate that failure to consider the claims

will result in a fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750

(1991).




                                                  -5-
       0:20-cv-00099-RMG       Date Filed 11/23/20      Entry Number 31        Page 6 of 15




III.    Discussion

        After careful review of the R & R, the parties’ arguments, the record on summary

judgment, and Petitioner’s objections to the R & R, the Court finds that the Magistrate Judge

comprehensively addressed the issues and correctly concluded that Petitioner’s petition should

be denied.

        Regarding Ground One, upon a review of the record, the Court finds the Magistrate Judge

correctly found the South Carolina Court of Appeals’ ruling on this issue was not based on an

unreasonable application of federal law.        The Court of Appeals confirmed Petitioner’s

convictions in an unpublished per curiam opinion. In addition, the Court of Appeals affirmed

the trial court’s denial of Petitioner’s motion to dismiss the February 2013 indictments and relied

on law that rejected speedy trial claims based on the purported prejudice of witnesses who

became unavailable during the delay. State v. Chapman, 344 S.E.2d 611, 613 (S.C. Ct. App.

1986); State v. Robinson, 518 S.E.2d 269, 272 (S.C. Ct. App. 1999); State v. Smith, 415 S.E.2d

409, 412 (S.C. Ct. App. 1992)).

        The United States Supreme Court developed a four-part balancing test to determine

whether a defendant was denied his right to a speedy trial: (1) the length of the delay; (2) the

reason for the delay; (3) the timeliness and vigor of the assertion of the speedy trial guarantee;

and (4) prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530 (1972); United States v.

Hall, 551 F.3d 257, 271 (4th Cir. 2009). To prevail on a speedy trial claim, a Defendant must

establish “that on balance, [the] four separate factors weigh in his favor.”    Hall, 551, F.3d at

271.

        The first factor is a double inquiry. To trigger a speedy trial analysis, an accused must

allege that the “interval between accusation and trial has crossed the threshold dividing ordinary

from ‘presumptively prejudicial delay’” since a defendant cannot complain he was denied a


                                                -6-
     0:20-cv-00099-RMG          Date Filed 11/23/20      Entry Number 31        Page 7 of 15




speedy trial if the government prosecuted his case with customary promptness. Doggett v.

United States, 505 U.S. 647, 651-52 (1992). If the Defendant makes this showing the court must

consider as one factor among several “the extent to which the delay stretches beyond the bare

minimum needed to trigger judicial examination of the claim.” Id. The Supreme Court suggests

that a delay is presumptively prejudicial when it approaches one year. Id. at 652. In this case,

the Petitioner was arrested on April 1, 2010 and the case was tried on April 1, 2013. The three

years between Petitioner’s arrest and the case being tried is presumptively prejudicial and

triggers a speedy trial analysis under Barker. (Dkt. No. 23 at 11).

       The Magistrate Judge comprehensively analyzed Petitioner’s speedy trial claim and

applied the Barker factors to determine the factors do not weigh in Petitioner’s favor. The

second Barker factor requires the court to look at the reason for the delay. Barker instructs the

Court to analyze the intent of the government and assign different weights for different reasons.

The reason for delay could be characterized as valid, improper, or neutral. Barker, 407 U.S. at

531. Improper reasons for delaying a defendant’s trial, such as a deliberate attempt to delay to

hamper the defense should be weighted heavily against the government. Id. Neutral reasons

such as negligence or overcrowded courts are weighed against the government but less heavily,

but nevertheless should be considered since the ultimate responsibility rests with the government

rather than the Defendant. Id. Valid reasons for delaying the trial, such as missing witnesses,

should be weighed in favor of the government as a justifiable delay. Id.; United States v.

Grimmond, 137 F.3d 823, 828 (4th Cir. 1998).

       The record does not conclusively indicate why Petitioner’s prosecution was delayed for

the first two years and two months after his arrest. Petitioner’s case was first called for trial on

February 25, 2013.     On this day, the State indicated possible reasons for delay were: (1)




                                                -7-
     0:20-cv-00099-RMG          Date Filed 11/23/20      Entry Number 31        Page 8 of 15




Petitioner’s change of attorneys; (2) Petitioner’s other pending charges in Lexington County; and

(3) that Barnwell County only held court four times a year. On this day, the State issued four

new indictments as a result of a conversation with the victim in preparation for trial. The new

indictments greatly expanded the time frame of alleged abuse. (Dkt. No. 15-1 at 63-65). As a

result of the new indictment, the trial judge continued Petitioner’s trial until April 1, 2013. (Id.

at 69-71).

       The State’s explanation that Petitioner’s case was delayed due to pending charges in

another county is considered a valid reason under Barker. See Grimmond, 137 F.3d at 828-829

(explaining that generally, waiting for another sovereign to finish prosecuting a codefendant is a

valid reason for delay); United States v. Thomas, 55 F.3d 144, 150 (4th Cir. 1995) (finding that a

valid reason for the federal government’s delay in prosecuting the defendant is the defendant’s

pending state charges).     Yet, the State’s explanation is incomplete, and the State bears

responsibility for trying the case. The Magistrate Judge correctly determined that, to the extent

the case was delayed due to Petitioner’s pending charges in another county, this is a neutral

reason which weighs against the State, but not heavily. (Dkt. No. 23 at 13).

       In addition, the record suggests that Petitioner’s original counsel caused a delay in the

prosecution of the case between April 1, 2010 to June 2012. Petitioner argues that his original

counsel engaged in malfeasance and was disbarred. (Dkt. No. 20 at 5). More than two years

after his arrest, Petitioner hired new counsel in June 2012. Although the actions of counsel are

generally attributable to the defendant, Vermont v. Brillon, 556 U.S. 81, 90-91 (2009), the

Magistrate Judge recognized that application of this rule would be unjust where defense counsel

was not acting in Petitioner’s best interests.     (Dkt. No. 23 at 13).     The Magistrate Judge

appropriately determined that, to the extent the State’s prosecution of Petitioner was delayed due




                                                 -8-
     0:20-cv-00099-RMG          Date Filed 11/23/20      Entry Number 31        Page 9 of 15




to the malfeasance of Petitioner’s original counsel, such a delay was based on a valid reason and

weighs in favor of the State. (Id. at 13). Thus, for the first two years and two months of

Petitioner’s prosecution the record indicates a valid reason and a neutral reason for the delay, but

the record does not indicate how much of the delay is attributable to either reason.

        In June 2012, Petitioner obtained new counsel who asserted his right to speedy trial for

the first time on July 25, 2012. The Magistrate Judge conducted a separate analysis as to the

reason for delay between the date Petitioner first asserted his right to speedy trial on July 25,

2012, the date the case was first called for trial on February 25, 2013, and the date Petitioner was

actually tried, on April 1, 2013. The Magistrate Judge considered the second and third Barker

factors in tandem. The third Barker factor considers the timeliness and vigor of the assertion of

the speedy trial guarantee. The Barker Court noted that “whether and how a defendant asserts

his right is closely related” to the other factors. Barker, 407 U.S. at 531-532. The “more serious

the deprivation, the more likely a defendant is to complain.” Id.; Cain v. Smith, 686 F.2d 374,

384 (6th Cir. 1982) (“The timeliness, vigor, and frequency with which the right to a speedy trial

is asserted are probative indicators of whether a defendant was denied needed access to a speedy

trial over his objection.”)

        Petitioner’s first motion for speedy trial indicated that Petitioner’s case would be

“immensely impeded” if the case did not proceed with “the utmost speed.” (Dkt. No. 15-1 at

44). The motion is conclusory and is not supported by evidence. A second motion for speedy

trial was filed on January 13, 2013, a little over one month before the case was first called for

trial on February 25, 2013. The motion indicated Petitioner was unable to find employment due

to bond restrictions. (Dkt. No. 15-1 at 46). Petitioner did not provide evidence to support the

motion and did not elaborate. The Magistrate Judge correctly determined that the motions did




                                                -9-
    0:20-cv-00099-RMG          Date Filed 11/23/20      Entry Number 31        Page 10 of 15




not vigorously assert Petitioner’s right as they made conclusory allegations that were

unsupported. Further, the second motion was filed only one month prior to Petitioner’s original

trial date. The Magistrate Judge considered all of this and correctly determined that this weighs

heavily against Petitioner. See Barker, 407 U.S. at 531-32; Thomas, 55 F.3d at 150. (Dkt. No.

23 at 14).

       The Magistrate Judge also considered that part of the delay was due to limited terms of

court in Bamberg County and the fact other matters were already scheduled. The Magistrate

Judge correctly determined that this is a neutral reason for delay that weighs against the State,

but not heavily. Barker, 407 U.S. at 531 (suggesting that overcrowded dockets are a neutral

reason for delay). Last, the delay between February 25, 2013 and April 1, 2013 was caused

because the State brought new charges as a result of a conversation with the victim while

preparing for trial and the victim’s inability to recall the dates of the abuse. (Dkt. No. 15-1 at

62). The Magistrate Judge correctly determined that this is a neutral reason for delay that is

attributable to the State’s error in preparing the indictments. There is no evidence to suggest the

State’s error was motivated by an improper purpose. See Grimmond, 137 f.3d at 828. As such,

the Magistrate Judge correctly concluded that this delay weighs against the State, but not heavily.

(Dkt. No. 23 at 15).

       The fourth Barker factor is prejudice to the Defendant. This factor requires the Court to

analyze three factors: (1) whether there was an oppressive pretrial incarceration; (2) the anxiety

and concern suffered by the accused; and (3) the possibility that the defense was impaired.

Barker, 407 U.S. at 532. Of these three factors, the last is the most serious because “the inability

of a defendant to adequately prepare his case skews the fairness of the entire system.” Id.




                                               -10-
    0:20-cv-00099-RMG          Date Filed 11/23/20     Entry Number 31        Page 11 of 15




       As to the first factor, Petitioner was detained for approximately one and a half years prior

to his release on bond, but there is no evidence to suggest his detainment was “oppressive”. The

Magistrate Judge correctly noted that Petitioner’s incarceration weighs in his favor, but since

Petitioner fails to produce evidence of particularized prejudice the factor is not weighed heavily

in his favor. United States v. Satterfield, 254 F. App’x 947, 950 (4th Cir. 2007) (rejecting

Defendant’s speedy trial claim, stating that “although [Defendant] alleges prejudice due to loss

of liberty and alleged inability to litigate his case, he does not establish any particularized

prejudice, such as loss of witnesses or specific indication of witness memory loss.”). As to the

second factor, Petitioner does not point to evidence in the record that he suffered “anxiety and

concern” as a result of the charges. United States v. Ballard, 727 F. App’x 757, 761 (4th Cir.

2018) (rejecting the defendant’s speedy trial claim in part because he failed to show he was

prejudiced by his conclusory assertion that he was unable to learn a living while accused and his

generalized assertion of anxiety). The Magistrate Judge correctly determined that this factor

weighs against Petitioner, though not heavily. (Dkt. No. 23 at 16).

       As to the third factor, the Magistrate Judge ably concluded that this factor weighs heavily

against Petitioner. See Barker, 407 U.S. at 532. Petitioner argues that two of his witnesses died

while awaiting trial, but Petitioner provides no evidence to explain how the loss of these

witnesses was prejudicial.    The South Carolina Court of Appeals focused its analysis on

Petitioner’s lack of proof as to this point, finding that a defendant must make more than a bare

assertion that the delay prejudiced the defendant because of witness unavailability. (Dkt. No. 15-

2 at 17-20). The Court of Appeals’ conclusion is not contrary to federal law. United States v.

Andrews, 365 F. App’x 480, 485 (4th Cir. 2010) (“Although Andrews claims he was prejudiced

due to loss of witnesses and an alibi defense, he has failed to identify any specific witnesses who




                                               -11-
    0:20-cv-00099-RMG          Date Filed 11/23/20       Entry Number 31         Page 12 of 15




were unavailable to testify or could not accurately recall the events in question, and he does not

contend that exculpatory evidence was lost or rendered unavailable by the delay.”) (citing Hall,

551 F.3d at 273); Barker, 407 U.S. at 534 (finding “minimal prejudice” where the defendant

waited over four years before he was tried on murder charges, was incarcerated for ten of those

months, but failed to show significant evidence was lost due to time). The Magistrate Judge ably

concluded that the weight of the Barker factors does not favor Petitioner. 1 Petitioner’s assertion

of his right to speedy trial and prejudice from the delay both weigh heavily against him. Further,

Petitioner fails to establish that the South Carolina Court of Appeals’ decision was based on an

unreasonable application of federal law. As such, the court adopts the R & R that Petitioner is

not entitled to relief as to Ground One.

       As to Ground Two, upon a review of the record, the briefs, and objections to the R & R,

the Court finds that the Magistrate Judge correctly concluded that Petitioner’s claims for

ineffective assistance of counsel should be denied. Petitioner claims his counsel was ineffective


1
  Petitioner objects to the R & R and argues the second Barker factor should be weighed heavily
against the State because the State controls the docket and it could have called the case for trial at
any time. (Dkt. No. 27). The record reflects that numerous factors contributed to the delay
calling Petitioner’s case to trial that amount to a neutral reason against the State and a valid
reason in favor of the State. In addition, Petitioner argues the third Barker factor should tip in his
favor because his original trial counsel was not acting in his best interest and likely did not file a
motion for speedy trial simply to drag out the case. Along with when Petitioner first asserted his
right, The Magistrate Judge also considered that the motions for speedy trial fail to vigorously
assert his right as they were conclusory and without support. Petitioner objects to the R & R’s
finding he was not prejudiced by the delay because when the “government persistently fails to
try an accused and the delay is excessive, the accused need not show actual prejudice in order to
prevail in his speedy trial claim.” Doggett v. United States, 505 U.S. 647, 657-58 (1992)
(finding Defendant’s speedy right to trial was violated when there was an 8.5 year delay between
his indictment and arrest.) Yet, Doggett also indicated that if after the threshold inquiry is
satisfied and the second and third Barker factors are considered, all three of these factors weigh
heavily against the Government, then the Defendant need not show actual prejudice to succeed in
showing a violation of his speedy right to trial. Id.; United States v. Ingram, 446 F.3d 1332,
1336 (11th Cir. 2006) (citing Doggett). In this case, the first three Barker factors do not all
weigh heavily against the State.



                                                -12-
     0:20-cv-00099-RMG          Date Filed 11/23/20       Entry Number 31         Page 13 of 15




for failing to present Petitioner’s financial records to support Petitioner’s alibi at trial. Generally,

to demonstrate ineffective assistance of counsel, the Petitioner must show that his counsel was

deficient in his representation and prejudice resulted. Strickland v. Washington, 466 U.S. 668,

687 (1984). To demonstrate ineffective assistance of counsel, first Petitioner must show that

counsel’s performance fell below an objective standard of reasonableness under prevailing

professional norm. Id. at 687. Second, Petitioner must show that this deficiency prejudiced the

defense. Id. at 694. As the United States Supreme Court has found, “[s]urmounting Strickland’s

high bar is never an easy task . . . Establishing that a state court’s application of Strickland was

unreasonable under § 2254 is all the more difficult.” Harrington v. Richter, 562 U.S. 86, 105

(2011).

          The PCR court found that Petitioner failed to demonstrate trial counsel’s performance

was deficient and failed to present evidence to show any prejudice resulting from counsel’s

representation. At the PCR hearing, Petitioner testified that he produced to trial counsel financial

records to show when and where he used his debit card over all holiday weekends between the

alleged abuse period, but trial counsel did not introduce the records at trial. (Id. at 18, 20-21,

34). Trial counsel testified that Petitioner tried to come up with an alibi for every weekend in the

indictment period, but it was impossible to do so. (Dkt. No. 15-3 at 85). Trial counsel testified

that it “wouldn’t have made a bit of difference” had they introduced the financial records at trial.

(Id. at 87).

          The PCR court found that Petitioner failed to produce any evidence that trial counsel was

ineffective or that he was prejudiced by trial counsel’s failure to introduce financial records as

the financial records were not proper alibi evidence. (Id. at 129-130). The PCR court found that

trial counsel made a strategic decision to focus on other defenses rather than an alibi because the




                                                 -13-
      0:20-cv-00099-RMG        Date Filed 11/23/20     Entry Number 31        Page 14 of 15




records did not strongly support Petitioner’s alibi evidence. (Id). The Magistrate Judge ably

concluded that Petitioner failed to show the PCR Court’s decision is contrary to or an

unreasonable application of, clearly established federal law, or an unreasonable determination of

the facts. (Dkt. No. 23 at 21). As such, the Court adopts the R & R that Petitioner is not entitled

to relief as to Ground Two.

IV.     Certificate of Appealability

        The governing law provides:

               (c)(2) A certificate of appealability may issue . . . only if the
               applicant has made a substantial showing of the denial of a
               constitutional right.

               (c)(3) The certificate of appealability . . . shall indicate which
               specific issue or issues satisfy the showing required by paragraph
               (2).

28 U.S.C. § 2253; see also Rule 1(b) Governing Section 2254 Cases in the United States District

Courts (“The district court may apply any or all of these rules to a habeas corpus petition not

covered by [28 U.S.C. § 2254].”). A prisoner satisfies the standard by demonstrating that

reasonable jurists would find the Court’s assessment of his constitutional claims debatable or

wrong and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). Here, the legal standard for the issuance of a

certificate of appealability has not been met because a reasonable jurist would not find it

debatable that Petitioner has not demonstrated the state court unreasonably applied law as

determined by the United States Supreme Court, or that a decision was reached was on an

unreasonable determination of the facts in light of the evidence presented at state court.

Therefore, a Certificate of Appealability is denied.




                                                -14-
     0:20-cv-00099-RMG       Date Filed 11/23/20     Entry Number 31    Page 15 of 15




V.     Conclusion

       For the foregoing reasons, Court ADOPTS the R & R (Dkt. No. 23) as the Order of the

Court and GRANTS Respondents’ motion for summary judgment (Dkt. No. 16). The Court

DENIES Petitioner’s petition for a writ of habeas corpus brought under 28 U.S.C. § 2254 and

DENIES a Certificate of Appealability.

       AND IT IS SO ORDERED.




                                                   s/ Richard M. Gergel_________________
                                                   Richard M. Gergel
                                                   United States District Judge


November 23, 2020
Charleston, South Carolina




                                           -15-
